J-S38042-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                       Appellee          :
                                         :
           v.                            :
                                         :
FRANKLIN VARGAS,                         :
                                         :
                       Appellant         :     No. 190 EDA 2013


    Appeal from the Judgment of Sentence Entered December 14, 2012,
              In the Court of Common Pleas of Bucks County,
             Criminal Division, at No. CP-09-CR-0001710-2012.


BEFORE: FORD ELLIOTT, P.J.E., BOWES and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED MAY 20, 2015

     Appellant, Franklin Vargas, appeals from the judgment of sentence

entered in the Court of Common Pleas of Bucks County. We affirm.

     The trial court summarized the factual history of this case as follows:

            In December of 2010, the Thirty-Second Statewide
     Investigating Grand Jury began hearing evidence concerning a
     large scale heroin distribution ring operating in six counties
     within the Commonwealth — Philadelphia, Chester, Delaware,
     Montgomery, Perry and Bucks. The Grand Jury issued three
     Presentments: Presentment No. 2, issued March 23, 2011,
     Presentment No. 8, issued June 21, 2011 and Presentment No.
     18, issued October 13, 2011. Those Presentments collectively
     recommended the Attorney General arrest and prosecute 31
     individuals, including [Appellant], identified as belonging to the
     “Black Widow” heroin distribution ring, for violations of the
     Controlled Substance, Drug, Device and Cosmetic Act, 35 P.S. §
     780-113(a), the Corrupt Organizations statute and other
     offenses under the Crimes Code as a result of the widespread
     dissemination of heroin stamped “Black Widow” in southeast
     Pennsylvania.
J-S38042-14



            Pedro Vega and Noel Vega distributed large quantities of
     heroin throughout southeast Pennsylvania as members of the
     “Black Widow” organization. Their supplier was Fausto Ezequiel
     Valdez-Cordero, identified as the head of that organization.
     [Appellant] acted as a “drug runner,” the person who
     transported drugs and money between suppliers and purchasers,
     for Fausto Ezequiel Valdez-Cordero. [Appellant] worked as a
     “runner” for Valdez-Cordero for close to a two-month long period
     in 2009. During that time, the Vega brothers were receiving
     heroin deliveries two to three times per day. When their heroin
     supply ran out, one of the Vega brothers would call Fausto
     Ezequiel Valdez-Cordero. Fausto Ezequiel Valdez-Cordero would
     then send [Appellant] to the Vega brothers with a new supply.
     [Appellant] often met with other “Black Widow” members Jose
     Matos or Jose Sanchez in order to resupply the Vega branch of
     the distribution network. The heroin delivered by [Appellant]
     was customarily supplied to the Vega brothers two “racks” at a
     time; each rack would be wrapped in magazine paper with clear
     tape and would be attached to one another. During this period
     of time, [Appellant] utilized a white Toyota Corolla to complete
     the deliveries. The Vegas either paid Fausto Ezequiel Valdez-
     Cordero directly or gave the money to [Appellant] to deliver to
     Fausto Ezequiel Valdez-Cordero, often confirming receipt of the
     payment with Valdez-Cordero by telephone. The Vegas made a
     profit of $3,000 to $6,000 per day.

            After the summer of 2009, co-conspirator Saviel Mieses
     Guzman replaced [Appellant] as the “runner” between Fausto
     Ezequiel Valdez-Cordero and the Vega brothers and continued to
     do so until his arrest in February of 2011. In mid-February of
     2011, for approximately one week, [Appellant] again began
     delivering heroin to the Vega brothers for Fausto Ezequiel
     Valdez-Cordero. At that time, [Appellant] resided in a home that
     was owned by Pedro Vega. [Appellant] utilized a black four-door
     Chrysler with limousine tags to conduct this business. During
     this period of time, the Vega brothers paid [Appellant] at the
     time each supply of heroin was delivered.           [Appellant’s]
     participation in the drug deliveries was confirmed by police
     surveillance. On February 23, 2011, law enforcement executed
     a search warrant on [Appellant’s] residence[, 2424 N. Reese
     Street in Philadelphia]. Inside the residence police found two
     cellular phones and $7,660 in cash.


                                    -2-
J-S38042-14



Trial Court Opinion, 4/2/13, at 2-4 (internal citations and footnotes omitted).

      On May 23, 2012, Appellant filed an omnibus pre-trial motion seeking

to suppress the evidence found at 2424 N. Reese Street on the basis that

the search warrant was not supported by probable cause.            The trial court

denied that motion.

      Following a jury trial with co-defendant Darnell Ballard (“Ballard”),

Appellant was convicted of possession with intent to deliver a controlled

substance (“PWID”)-heroin, criminal conspiracy to deliver heroin, corrupt

organizations, and corrupt organizations-conspiracy.       On December 14,

2012, Appellant was sentenced to an aggregate term of incarceration of nine

to twenty-five years. Appellant filed a timely notice of appeal.

      Appellant presents the following issues for our review:

      [1.] Did the trial court err in granting the Commonwealth’s
      motion for joinder at the start of trial?

      [2.] Did the trial court erred [sic] in finding the affidavit of
      probable cause established the requisite probable cause
      necessary to search [Appellant’s] residence at 2424 North Reese
      Street, Philadelphia, Pennsylvania?

      [3.] Did the trial court err in [sic] when, during the trial, it
      reversed its [sic] on a Motion in Limine ruling which precluded
      the Commonwealth from introducing documentation which
      identified [Appellant] as having various names?

Appellant’s Brief at 8.

      Appellant first argues that the trial court’s joinder of the co-

defendants’ cases for trial was improper because the defenses were


                                       -3-
J-S38042-14



conflicting and the risk of jury confusion was great. Appellant’s Brief at 14.

Appellant asserts that separate conspiracies existed within the organization,

and the co-defendants were involved in separate conspiracies; thus,

Appellant argues that the co-defendants were not involved in the same

criminal activity. Id. at 16. Appellant also contends that the jury was not

able to separate the evidence because they were inundated with evidence

that supported the conclusion that “everyone was selling heroin.” Id. at 17.

Appellant maintains that he was prejudiced by being tried with co-defendant

Ballard1 because Ballard was the individual who ordered the supplies of

heroin, and that is the voice that the jury heard over and over again in the

courtroom.    Id. at 17.     Appellant asserts that because the evidence

established his mere presence during these deliveries, he was prejudiced by

being tried with the individual who consistently re-ordered the supplies of

heroin. Id.

      We have stated the following regarding joinder:

            Joinder and severance of separate indictments for trial is a
      discretionary function of the trial court; consequently, the trial
      court’s decision is subject to review for abuse of that discretion.
      Judicial discretion requires action in conformity with law, upon
      facts and circumstances judicially before the court, after hearing
      and due consideration. Consequently, an abuse of discretion
      consists not merely of errors in judgment by the trial court, but
      instead contemplates action unsupported by the evidence, at



1
  We note that at times in his brief, Appellant incorrectly refers to his co-
defendant as “Bullard.” Appellant’s Brief at 15-17.

                                      -4-
J-S38042-14



     odds with governing law, or arising from improper motives
     personal to the judge.

Commonwealth v. Brookins, 10 A.3d 1251, 1255 (Pa. Super. 2010)

(internal citations and quotations omitted). Furthermore, Pa.R.Crim.P. 582

provides: “Defendants charged in separate indictments or informations may

be tried together if they are alleged to have participated in the same act or

transaction or in the same series of acts or transactions constituting an

offense or offenses.” Pa.R.Crim.P. 582(A)(2). Conversely, the rules permit

severance of charges of defendants already joined when it appears that a

defendant may be prejudiced by a joint trial.   Pa.R.Crim.P. 583.    Reading

these rules together, our Supreme Court established the following test for

severance matters:

     Where the defendant moves to sever offenses not based on the
     same act or transaction...the court must therefore determine:
     [1] whether the evidence of each of the offenses would be
     admissible in a separate trial for the other; [2] whether such
     evidence is capable of separation by the jury so as to avoid
     danger of confusion; and, if the answers to these inquiries are in
     the affirmative, [3] whether the defendant will be unduly
     prejudiced by the consolidation of offenses.

Commonwealth v. Collins, 703 A.2d 418, 422 (Pa. 1997). The prejudice

the defendant suffers due to the joinder must be greater than the general

prejudice any defendant suffers when the Commonwealth’s evidence links

him to a crime. Commonwealth v. Lauro, 819 A.2d 100, 107 (Pa. Super.

2003).




                                     -5-
J-S38042-14



      The “prejudice” of which Rule [583] speaks is not simply
      prejudice in the sense that appellant will be linked to the crimes
      for which he is being prosecuted, for that sort of prejudice is
      ostensibly the purpose of all Commonwealth evidence. The
      prejudice of which Rule [583] speaks is, rather, that which would
      occur if the evidence tended to convict [the] appellant only by
      showing his propensity to commit crimes, or because the jury
      was incapable of separating the evidence or could not avoid
      cumulating the evidence. Additionally, the admission of relevant
      evidence connecting a defendant to the crimes charged is a
      natural consequence of a criminal trial, and it is not grounds for
      severance by itself.

Id. (quoting Collins, 703 A.2d at 423 (internal citations omitted, emphasis

in original)).

      In addressing joinder of trials of co-defendants, our Supreme Court

has stated the following:

      Where . . . the crimes charged against each defendant arise out
      of the same facts and virtually all of the same evidence is
      applicable to both defendants, this Court, as well as the United
      States Supreme Court, have indicated a preference to encourage
      joint trials to conserve resources, promote judicial economy, and
      enhance fairness to the defendants:

             It would impair both the efficiency and the fairness
             of the criminal justice system to require ... that
             prosecutors bring separate proceedings, presenting
             the same evidence again and again, requiring victims
             and witnesses to repeat the inconvenience (and
             sometimes trauma) of testifying, and randomly
             favoring the last tried defendants who have the
             advantage of knowing the prosecution’s case
             beforehand. Joint trials generally serve the interests
             of justice by avoiding inconsistent verdicts and
             enabling more accurate assessment of relative
             culpability.

      Given this preference, the burden is on defendants to “show a
      real potential for prejudice rather than mere speculation.”

                                       -6-
J-S38042-14



      “Separate trials of co-defendants should be granted only where
      the defenses of each are antagonistic to the point where such
      individual differences are irreconcilable and a joint trial would
      result in prejudice.” Although antagonistic defenses are a factor
      for a trial court to consider in determining whether to grant a
      motion to sever, “the fact that defendants have conflicting
      versions of what took place, or the extent to which they
      participated in it, is a reason for rather than against a joint trial
      because the truth may be more easily determined if all are tried
      together.”

Commonwealth v. Rainey, 928 A.2d 215, 231-232 (Pa. 2007) (internal

citations omitted).

      Furthermore, “joint trials are preferred where conspiracy is charged.”

Commonwealth v. Housman, 986 A.2d 822, 834 (Pa. 2009). The statute

defining conspiracy specifically addresses the issue of joinder as follows:

      (d) Joinder and venue in conspiracy prosecutions.--

            (1) Subject to the provisions of paragraph (2) of this
            subsection, two or more persons charged with
            criminal conspiracy may be prosecuted jointly if:

                  (i) they are charged with conspiring with
                  one another; or

                  (ii) the conspiracies alleged, whether
                  they have the same or different parties,
                  are so related that they constitute
                  different aspects of a scheme of
                  organized criminal conduct.

18 Pa.C.S. § 903(d)(1).

      In the case sub judice, the trial court concluded that joinder was

appropriate and provided the following explanation:




                                       -7-
J-S38042-14



           The testimony of two members of this conspiracy, Pedro
     and Noel Vega, established that [Appellant] physically delivered
     heroin to the Vegas and other members of the “Black Widow”
     heroin distribution ring while acting as “runner” for the head of
     the “Black Widow” organization, Fausto Ezequiel Valdez-Cordero,
     on an on-going basis in 2009 and again in February of 2011.

            The evidence established that co-defendant Darnell
     Ballard, in conjunction with family member Victor Ballard,
     participated in the purchase of “Black Widow” heroin from Fausto
     Gabriel Valdez-Cordero, identified as the number two member in
     the “Black Widow” hierarchy, which the Ballards then sold in
     Bucks County.

            [Appellant] and [Ballard] were charged with entering into a
     conspiracy with the same group of individuals. The goal of that
     conspiracy was the large scale distribution of “Black Widow”
     heroin for profit. The crimes charged against each defendant
     therefore arose from the same series of acts or transactions.
     Specifically, proof of the crimes charged against each defendant
     required introduction of the same evidence regarding the
     existence and operation of the “Black Widow” heroin distribution
     ring, an organization wherein individuals have defined roles,
     each designed to effectuate the organization[’]s illegal business
     activities. Proof of the existence and nature of that organization
     required evidence of extensive electronic surveillance, the
     testimony of organization members and physical evidence,
     including large amounts of heroin, packing materials, ink stamps
     and cash, seized as a result of the execution of multiple search
     warrants. The conspiracies alleged were so related that they
     constituted different aspects of the same “scheme or organized
     criminal conduct” and therefore were appropriately joined under
     the joinder provisions of the Rules of Criminal Procedure and the
     Conspiracy statute.

           The fact that [Appellant] and [Ballard] did not personally
     know one [another] does not alter this analysis. “If a person
     guilty of conspiracy...knows that a person with whom he
     conspires to commit a crime has conspired with another person
     or persons to commit the same crime, he is guilty of conspiring
     with such other person or persons, to commit such crime
     whether or not he knows their identity.” 18 Pa.C.S. § 903(b).


                                     -8-
J-S38042-14



            Finally, [Appellant] has failed to demonstrate that he was
      prejudiced by the joinder. He is, therefore, not entitled to relief.
      Commonwealth v. Brown, supra.

Trial Court Opinion, 4/2/13, at 5-7.

      We agree. Here, Appellant has failed to establish that severance was

necessary.    First, the evidence presented regarding charges against both

defendants related to their roles in the “Black Widow” heroin ring, and as

such, evidence of the offenses would be admissible at trial for the other. 2

Second, evidence presented at trial detailed the role each co-defendant

played in the organization; thus, separation of the evidence by the jury was

possible and the likelihood of jury confusion was minimal.        As to the third

element, Appellant has failed to establish that he suffered such prejudice as

to require a separate trial.     Collins, 703 A.2d at 422.       Additionally, the

parties’ individual defenses were not antagonistic of each other’s defenses,

and their claims that they participated in the distribution ring to varying

degrees is not a sufficient basis on which to sever.        Rainey, at 231-232.

Furthermore,    the   evidence   presented   at   trial   established   that   both

defendants were involved in conspiracies “so related that they constitute


2
   Evidence of other crimes is admissible to demonstrate: (1) motive; (2)
intent; (3) absence of mistake or accident; (4) a common scheme, plan or
design embracing the commission of two or more crimes so related to each
other that proof of one tends to prove the others; or (5) the identity of the
person charged with the commission of the crime on trial. Collins, 703 A.2d
at 422-423. Additionally, evidence of other crimes may be admitted where
such evidence is part of the history of the case and forms part of the natural
development of the facts. Id.

                                       -9-
J-S38042-14



different aspects of a scheme of organized criminal conduct.”        18 Pa.C.S.

§ 903(d)(1)(ii).    Thus, we conclude that the trial court did not abuse its

discretion in joining the co-defendants’ cases for trial.

      Appellant next contends that the trial court erred in denying the

motion to suppress and concluding that the affidavit provided the requisite

probable cause supporting the issuance of a search warrant for 2424 North

Reese Street.      Appellant’s Brief at 14.   Appellant asserts that because the

affidavit makes no mention of drugs coming from, or the proceeds going to

2424 North Reese Street, that there are no facts upon which a neutral

authority could conclude that contraband would be found at that residence.

Id. at 19.

      We review the trial court’s decision according to the following

standard:

            Our standard of review of a denial of suppression is
      whether the record supports the trial court’s factual findings and
      whether the legal conclusions drawn therefrom are free from
      error. Our scope of review is limited; we may consider only the
      evidence of the prosecution and so much of the evidence for the
      defense as remains uncontradicted when read in the context of
      the record as a whole. Where the record supports the findings of
      the suppression court, we are bound by those facts and may
      reverse only if the court erred in reaching its legal conclusions
      based upon the facts.

Commonwealth v. McRae, 5 A.3d 425, 429 (Pa. Super. 2010).

      In Commonwealth v. Jones, 988 A.2d 649 (Pa. 2010), our Supreme

Court addressed the requirements for a valid search warrant:


                                         -10-
J-S38042-14



            Article I, Section 8 and the Fourth Amendment each
     require that search warrants be supported by probable cause.
     “The linch-pin that has been developed to determine whether it
     is appropriate to issue a search warrant is the test of probable
     cause.” Commonwealth v. Edmunds, 526 Pa. 374, 586 A.2d
     887, 899 (1991) (quoting Commonwealth v. Miller, 513 Pa.
     118, 518 A.2d 1187, 1191 (1986)). “Probable cause exists
     where the facts and circumstances within the affiant’s knowledge
     and of which he has reasonably trustworthy information are
     sufficient in themselves to warrant a man of reasonable caution
     in the belief that a search should be conducted.”
     Commonwealth v. Thomas, 448 Pa. 42, 292 A.2d 352, 357
     (1972).

           In Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76
     L.Ed.2d 527 (1983), the United States Supreme Court
     established the “totality of the circumstances” test for
     determining whether a request for a search warrant under the
     Fourth Amendment is supported by probable cause.                In
     Commonwealth v. Gray, 509 Pa. 476, 503 A.2d 921 (1986),
     this Court adopted the totality of the circumstances test for
     purposes     of   making    and    reviewing    probable     cause
     determinations under Article I, Section 8. In describing this test,
     we stated:

           Pursuant to the “totality of the circumstances” test
           set forth by the United States Supreme Court in
           Gates, the task of an issuing authority is simply to
           make a practical, common-sense decision whether,
           given all of the circumstances set forth in the
           affidavit before him, including the veracity and basis
           of knowledge of persons supplying hearsay
           information, there is a fair probability that
           contraband or evidence of a crime will be found in a
           particular place.... It is the duty of a court reviewing
           an issuing authority’s probable cause determination
           to ensure that the magistrate had a substantial basis
           for concluding that probable cause existed. In so
           doing, the reviewing court must accord deference to
           the issuing authority’s probable cause determination,
           and must view the information offered to establish




                                      -11-
J-S38042-14



            probable cause in a common-sense, non-technical
            manner.

                                     ***

            [Further,] a reviewing court [is] not to conduct a de
            novo review of the issuing authority’s probable cause
            determination, but [is] simply to determine whether
            or not there is substantial evidence in the record
            supporting the decision to issue the warrant.

      Commonwealth v. Torres, 564 Pa. 86, 764 A.2d 532, 537–38,
      540 (2001).

Id. at 655.    “In determining whether a search warrant is supported by

probable cause, appellate review is confined to the four corners of the

affidavit.” Commonwealth v. Galvin, 985 A.2d 783, 796 (Pa. 2009).

      A review of the affidavit in support of the warrant reflects the following

factors.   The affidavit consists of four pages outlining various drug

transactions occurring during the week of February 15, 2011, and on,

specifically, February 23, 2011.    Commonwealth’s Exhibit CS-2, probable

cause affidavit, 2/23/11, at 3-6 (unnumbered pages).              The affidavit

references the ongoing narcotics investigation of a heroin distribution ring

conducted by Noel Vega, Pedro Vega, Jose Sanchez and Jose Morales. Id. at

3.   The investigating agents had information that the Vega brothers were

distributing the heroin utilizing the services of Jose Sanchez.       Id.   The

agents were also advised that the supplier of the racks of heroin to Jose

Sanchez would be a Hispanic male operating a dark-colored Chrysler 300M




                                       -12-
J-S38042-14



bearing limousine registration, referred to as “Dominican Taxicabs.”        Id.

Additionally, the affidavit included the following statement:

            At approximately 11:59 A.M. [on February 23, 2011],
      Agents observed Sanchez enter the passenger side of a dark
      colored Chrysler 300M bearing a Pennsylvania Registration
      number LM-26290 at the corner of 6th Street and Somerset
      Street. Agents followed the Chrysler around the block and Jose
      Sanchez exited the Chrysler at the corner of Fairhill Street and
      Somerset Street. Agents observed Jose Sanchez walk back to
      2800 N. 5th Street and enter the location using a key. Roving
      surveillance followed the dark colored Chrysler to the 2400 block
      of N. Reese Street and observed the operator, described as a
      Hispanic male, late 20’s, approximately 5’9”, bushy dark hair
      with a long goatee, wearing a multi colored shirt and blue jeans
      exit the vehicle and enter 2424 N. Reese Street. Agent Riley
      conducted a property assessment that revealed the registered
      owner of the property located at 2424 N. Reese Street is Noel
      Vega.

Id. at 4.

      Based on the above averments, we conclude that given the totality of

circumstances, the affidavit clearly established “there [was] a fair probability

that contraband or evidence of a crime [would] be found in” 2424 N. Reese

Street.     Jones, 988 A.2d at 655.   As noted in the affidavit, Jose Sanchez

was suspected of distributing heroin. The agents had information that the

driver of a dark-colored Chrysler 300M, bearing limousine registration, would

be delivering heroin to Jose Sanchez.         On February 23, 2011, using

surveillance, the agents observed Sanchez enter a dark-colored Chrysler

300M bearing limousine registration.     After the driver left the company of

Jose Sanchez, he entered 2424 N. Reese Street. Upon investigation, it was


                                       -13-
J-S38042-14



discovered that 2424 N. Reese Street was registered to Noel Vega, a

suspected participant in the heroin distribution ring.       Thus, we agree with

the trial court’s conclusion that the warrant was supported by probable

cause. The trial court did not err in denying Appellant’s motion to suppress.

        In his final claim, Appellant argues that the trial court erred during trial

when it reversed its previous ruling on a motion in limine precluding

documentation identifying Appellant as having various names.3 Appellant’s

Brief at 8. Although not clearly argued, Appellant seems to be asserting that

the prosecutor’s questioning of Appellant regarding Appellant’s multiple

names was a violation of the trial court’s ruling.         Id. at 20.     Appellant

maintains that trial counsel did not “open the door.” Id. Although Appellant

cites to what he defines as a series of questions by trial counsel, he does not

provide a citation to the record wherein that exchange is memorialized or

explain the relevance of this testimony in his claim. Id. at 19-20.

        Appellant has failed to sufficiently develop this claim or cite to relevant

legal authority in support of it. Our rules of appellate procedure require an

appellant to support his or her argument with pertinent analysis, including

citation to and discussion of relevant authority and facts of record. Pa.R.A.P.

2119.     This Court will not become counsel for an appellant and develop

arguments on an appellant’s behalf, Commonwealth v. Gould, 912 A.2d


3
    Appellant fails to identify the referenced trial court ruling or provide a
citation to the record wherein this ruling is reflected.

                                          -14-
J-S38042-14



869, 873 (Pa. Super. 2006), and waiver of an issue results when an

appellant fails to properly develop an issue or cite to legal authority to

support his contention in his appellate brief. Commonwealth v. Williams,

959 A.2d 1252, 1258 (Pa. Super. 2008). Additionally, it is not this Court’s

responsibility to comb through the record seeking the factual underpinnings

of a claim. Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super.

2014). When deficiencies in a brief hinder our ability to conduct meaningful

appellate review, we may dismiss the appeal entirely or find certain issues to

be waived.    Id.; Pa.R.A.P. 2101.    Because Appellant’s failure to properly

develop this issue hinders our ability to conduct meaningful appellate review,

we find this issue waived.

      Even if we were to ignore the defects and attempt to address this

issue, however, we would conclude that it lacks merit.        The trial court

provided the following analysis on this issue:

             The Defendant next contends that [the trial] court erred in
      allowing the Commonwealth to question the Defendant about
      false identification found in the Defendant’s residence. The
      Defendant further claims that the Commonwealth’s questioning
      of the Defendant regarding his aliases went beyond what the
      court had ruled admissible.          On direct examination the
      Defendant introduced employee identification cards and his
      temporary certificate to operate a limousine. While explaining
      the different names on those photo identifications, ie. Franklin
      Pichardo, Franklin Vargas and Franklin Pichardo Vargas, the
      Defendant testified that he “only [had] one name.” N.T. 6/5/12,
      p. 128. Based upon this testimony, the Commonwealth sought
      to introduce an official Pennsylvania identification card and
      official drivers licenses issued to the Defendant in the name of


                                       -15-
J-S38042-14



     Marciel Perez Delgado. The court ruled that the Defendant
     opened the door to his use of an alias for purposes of
     impeachment but ruled that the identification cards themselves
     could not be used unless the Defendant denied that he used an
     alias and a false date of birth on cross-examination.         N.T.
     6/5/12, p. 186. When asked on cross-examination if he used
     the name Marciel Perez Delgado, the Defendant said that he did
     and volunteered that he needed false identification in order to
     purchase merchandise from a grocery store.                He also
     volunteered that he obtained a fake birth certificate to procure a
     fake license. N.T. 6/5/12, p. 180. The court ruled that the
     Defendant opened the door to the inquiry regarding the fake
     identification cards. N.T. 6/5/12, pp. 180, 183-184.

            The scope of cross-examination is within the discretion of
     the trial court and the court’s decision will not be reversed
     absent an abuse of discretion. Commonwealth v. Britton, 380
     A.2d 807, 810 (Pa.Super.1977) (citations omitted). In this case,
     the Defendant clearly opened the door to his use of an alias by
     volunteering to the jury that, “I only have one name.” He again
     opened the door to the questioning regarding the multiple pieces
     of false identification found in a wallet seized from his residence
     when he volunteered information about obtaining false
     identification, since those false documents were inconsistent with
     the Defendant’s explanation for why they were needed.

Trial Court Opinion, 4/2/13, at 12-13 (footnotes omitted).

     To the extent that the trial court has been able to surmise Appellant’s

argument, we conclude that its determination is supported by the evidence

of record and relevant legal authority. Thus, even if we were to address this

issue, we would conclude that the trial court did not err in permitting the

Commonwealth’s questioning of Appellant regarding his various names.

     Judgment of sentence affirmed.




                                      -16-
J-S38042-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/20/2015




                          -17-